     Case: 1:20-cv-05814 Document #: 18 Filed: 10/26/20 Page 1 of 1 PageID #:53




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 GEORGE MOORE, individually and on                 )
 behalf of others similarly situated,              )
                        Plaintiff,                 )     Case No. 1:20-cv-5814
                                                   )
         v.                                        )     Judge Kocoras
                                                   )
 CAPITAL HEALTH ADVISORS INC.,                     )
 MARIO A. CALLEJAS, and AMERICAN                   )
 FINANCIAL SECURITY LIFE                           )     Jury Trial Demanded
 INSURANCE COMPANY,                                )
                 Defendants.                       )

                                  NOTICE OF SETTLEMENT

       Plaintiff respectfully notifies the Court that the parties have reached a settlement that will

dispose of this action, and that he expects to file a notice of dismissal within 30 days.



                                                       Respectfully submitted,

                                                       /s/ Alexander H. Burke

Alexander H. Burke
Daniel J. Marovitch
BURKE LAW OFFICES, LLC
909 Davis St., Suite 500
Evanston, IL 60201
Telephone: (312) 729-5288
aburke@burkelawllc.com
dmarovitch@burkelawllc.com

Counsel for Plaintiff
